            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH J. WATLEY,
    Plaintiff,                             NO. 3:16-CV-02059

           v.                              (JUDGE CAPUTO)
MICHAEL FELSMAN, DANIEL
NILON, and JAMES SOHNS,
    Defendants.

                                   ORDER
    NOW, this 9th day of July 2019, IT IS HEREBY ORDERED that:
    (1)   The Motion to Alter or Amend Judgment (Doc. 104) filed by Defendants
          Felsman and Nilon is DENIED.
    (2)   The Motion for for Attorney’s Fees and Costs (Doc. 98) filed by Plaintiff
          is GRANTED in part, and Plaintiff is awarded fees in the amount of
          $10,000 to Attorney Pollick.
    (3)   The Motion to Strike (Doc. 118) filed by Plaintiff is DENIED.



                                           /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
